

Exhibit 10.2


bbylogoa07seca15.jpg [bbylogoa07seca15.jpg]


BEST BUY CO., INC.
LONG-TERM INCENTIVE PROGRAM AWARD AGREEMENT
Award Date: ___________


This Long-Term Incentive Program Agreement (the “Agreement”), dated the date set
forth above (the “Award Date”), is between Best Buy Co., Inc., a Minnesota
corporation, (“Best Buy” or the “Company”), and the individual (“you” or the
“Participant”) whose name is set forth in the Award Notification you received
from the Company (the “Award Notification”). The Award Notification is included
in and made a part of this Agreement.


1.
Grant of Award. In consideration of your service on the Board of Directors of
the Company (“Board”), the Company hereby grants to you the award set forth in
the Award Notification (the “Award”) subject to the terms and conditions of this
Agreement and the Best Buy Co., Inc. 2014 Omnibus Incentive Plan (the “Plan”).
In the event of any conflict between this Agreement and the Plan, the Plan will
govern. By your acceptance of this Award, you acknowledge receipt of a copy of
the Prospectus for the Plan and your agreement to the terms and conditions of
the Plan and this Agreement.



2.
Restricted Stock Units. A “Restricted Stock Unit” is a right to receive a share
of the Company’s common stock (“Share”) upon the lapse of the restrictions set
forth in this Agreement.



(a)
Restrictions. During the time you serve on the Board (the “Holding Period”), the
Restricted Stock Units are subject to the restrictions described in this
Agreement and the Plan (the “Restrictions”). During the Holding Period, the
Restricted Stock Units may not be assigned, transferred (other than by will or
the laws of descent and distribution), pledged or hypothecated (whether by
operation of law or otherwise) or otherwise conveyed or encumbered, and shall
not be subject to execution, attachment or similar process. Any attempted
assignment, transfer, pledge, hypothecation or other disposition contrary to the
provisions this Agreement or the Plan, or the levy of any execution, attachment
or similar process upon the Restricted Stock Units, shall be void and
unenforceable against the Company. The Restricted Stock Units are subject to
forfeiture to Best Buy as provided in this Agreement and the Plan.



(b)
Vesting. Except as otherwise set forth herein, so long as your service on the
Board continues, the Restricted Stock Units shall vest in accordance with the
vesting schedule stated in the Award Notification. If your service on the Board
is terminated for any reason other than Cause, a pro rata portion (based on your
length of service during the applicable vesting period) of any unvested
Restricted Stock Units will vest as of such termination date. If your service on
the Board is terminated for Cause, all Restricted Stock Units, whether vested or
not as of the date of termination pursuant to the vesting schedule, will be
forfeited as of the date of termination.



(c)
Issuance of Shares; Holding Period. Within 30 days from the end of the Holding
Period, the Shares underlying the Restricted Stock Units that have vested as of
the end of the Holding Period will be delivered to you.



3.
Restrictive Covenants and Remedies. By accepting the Award, you specifically
agree to the restrictive covenants contained in this Section 3 (the “Restrictive
Covenants”) and you agree that the Restrictive Covenants and the remedies
described herein are reasonable and necessary to protect the legitimate
interests of the Company Group.



(a)
Confidentiality. In consideration of the Award, you acknowledge that the Company
Group operates in a competitive environment and has a substantial interest in
protecting its Confidential Information, and you agree, during your service to
the Company and thereafter, to maintain the confidentiality of the Company
Group’s Confidential Information and to use such Confidential Information for
the exclusive benefit of the Company Group.



(b)
Non-Solicitation. During the Holding Period and for one year following the
termination of your service on the Board, you shall not:





1

--------------------------------------------------------------------------------




(i)
induce or attempt to induce any employee of the Company Group to leave the
employ of Company Group, or in any way interfere adversely with the relationship
between any such employee and Company Group;

(ii)
induce or attempt to induce any employee of Company Group to work for, render
services to, provide advice to, or supply Confidential Information of Company
Group to any third Person;

(iii)
employ, or otherwise pay for services rendered by, any employee of Company Group
in any business enterprise with which you may be associated, connected or
affiliated;

(iv)
induce or attempt to induce any customer, supplier, licensee, licensor or other
business relation of Company Group to cease doing business with Company Group,
or in any way interfere with the then existing business relationship between any
such customer, supplier, licensee, licensor or other business relation and
Company Group; or

(v)
assist, solicit, or encourage any other Person, directly or indirectly, in
carrying out any activity set forth above that would be prohibited by any of the
provisions of this Agreement if such activity were carried out by you. In
particular, you will not, directly or indirectly, induce any employee of Company
Group to carry out any such activity.



(c)
Partial Invalidity. If any portion of this Section 3 is determined by an
arbitrator to be unenforceable in any respect, it shall be interpreted to be
valid to the maximum extent for which it reasonably may be enforced, and
enforced as so interpreted, all as determined by such arbitrator in such action.
You acknowledge the uncertainty of the law in this respect and expressly
stipulate that this Agreement is to be given the construction that renders its
provisions valid and enforceable to the maximum extent (not exceeding its
express terms) possible under applicable law.



(d)
Remedy for Breach. You agree that a breach of any of the Restrictive Covenants
would cause material and irreparable harm to the Company Group that would be
difficult or impossible to measure, and that monetary damages for any such harm
would, therefore, be an inadequate remedy. Accordingly, you agree that if you
breach any Restrictive Covenant, the Company Group shall be entitled, in
addition to and without limitation upon all other remedies the Company Group may
have under this Agreement, at law or otherwise, to obtain injunctive or other
appropriate equitable relief, without bond or other security, to restrain any
such breach through arbitration. You further agree that the duration of the
Restrictive Covenant shall be extended by the same amount of time that you are
in breach of any Restrictive Covenant.



(e)
Claw Back & Recovery.



(i)
In the event (i) you breach any of the Restrictive Covenants, (ii) you engage in
conduct materially adverse to the interests of the Company, including any
material violations of any Company policy, (iii) you engage in intentional
misconduct that caused or contributed to the restatement of any financial
statements of the Company, (iv) you materially violate the terms of any
agreement to which you and a member of the Company Group is a party or (v) you
engage in a criminal act, fraud, or violation of any securities laws, then
notwithstanding any other provision of this Agreement to the contrary, the
Company, in its sole discretion, may take one or more of the following actions
with respect to your Award (and shall, in any event, take all action required by
applicable law):



(A)
cause the immediate forfeiture of any of your then unvested Restricted Stock
Units;



(B)
require you to immediately return to the Company any Shares issued under any
Restricted Stock Units that are still under your control; and



(C)
require you to promptly pay to the Company an amount equal to the fair market
value of all Shares included in your Award that are no longer under your control
(as measured on the date of issuance of any Shares issued under any Restricted
Stock Units).



(ii)
The Committee shall have sole discretion to determine what constitutes the
conduct described in Section 3(e)(i) above.



(iii)
In addition to the Company’s rights set forth above, you agree your Award and
the value of any portion of your Award no longer under your control, shall be
subject to recovery or other penalties pursuant to (i) any Company clawback
policy, as may be adopted or amended from time to time, or (ii) any applicable
law, rule or regulation, or applicable stock exchange rule, including without
limitation, the Sarbanes-Oxley Act of 2002 and the Dodd-Frank Wall Street Reform
and Consumer Protection Act.





2

--------------------------------------------------------------------------------




(f)
Right of Set Off. By accepting the Award, you agree that any member of the
Company Group may set off any amount owed to you (including wages or other
compensation, fringe benefits or vacation pay) against any amounts you owe under
this Section 3.



4.
General Terms and Conditions.



(a)
Rights as a Shareholder. You will have no rights as a shareholder with respect
to any Shares issuable under the Restricted Stock Units until you have actually
received such Shares in accordance with the terms of this Agreement and the
Plan. This means that you will not have the right to vote as a shareholder nor
the right to receive dividend payments. Upon issuance of Shares, you will have
all of the rights of a shareholder with respect to the Shares unless Shares are
forfeited or recovered under this Agreement or the Plan.



(b)
Participant’s Acknowledgements.



(i)
Committee’s Sole Discretion. The Committee has sole discretion to make decisions
regarding your Award, and to interpret all terms of this Agreement, with the
exception of the application of the Company’s Arbitration Policy. You agree that
all decisions regarding and interpretations of this Agreement by the Committee
are binding, conclusive, final and non-appealable.



(ii)
Taxes. You are liable for any for any federal, state and other taxes incurred
upon the lapse of a substantial risk of forfeiture (e.g., employment taxes) or
upon delivery of Shares underlying the Restricted Stock Units (e.g., income
taxes), and any subsequent disposition of any Shares (e.g., capital gain taxes).
You authorize the Company, or its agents, to satisfy its obligations with regard
to all withholding by withholding from such Shares a number of Shares having a
Fair Market Value equal to the amount of all taxes required to be withheld by
the Company. In lieu of the foregoing, prior to any such vesting date, you may
elect such other method to satisfy such obligations acceptable to the Company.



(iii)
Consultation With Professional Tax Advisors. You acknowledge that the grant,
exercise, vesting or any payment with respect to the Award, and the sale or
other taxable disposition of the Shares acquired as a result of the Award may
have tax consequences under federal, state, local or international tax laws. You
further acknowledge that you are relying solely on your own professional tax and
investment advisors with respect to any and all such matters (and are not
relying, in any manner, on the Company or any of its employees or
representatives). You understand and agree that any and all tax consequences
resulting from the Award and its grant, exercise, vesting or any payment with
respect thereto, and the sale or other taxable disposition of the Shares
acquired pursuant to the Plan, are solely your responsibility without any
expectation or understanding that the Company or any of its employees or
representatives will pay or reimburse you for such taxes.



(c)
Section 409A. Anything herein to the contrary notwithstanding, this Agreement
shall be interpreted so as to comply with or satisfy an exemption from Section
409A of the Code and the regulations and guidance promulgated thereunder
(collectively, “Section 409A”). The Committee may in good faith make the minimum
modifications to this Agreement as it may deem appropriate to comply with
Section 409A while to the maximum extent reasonably possible maintaining the
original intent and economic benefit to you and the Company Group of the
applicable provision.



(i)
To the extent required by Section 409A(a)(2)(B)(i), to the extent that you are a
specified employee, Shares (or cash equivalent value of Shares) underlying
Restricted Stock Units and Performance Share Awards that become payable to you
upon your separation from service will be delayed and paid promptly after the
earlier of the date that is six (6) months after the date of such separation
from service or the date of your death after such separation from service. For
purposes hereof, (x) any reference to your termination of service under this
Agreement shall mean your separation from service, (y) the occurrence of your
“separation from service” will be determined in accordance with the default
provisions of Treasury Regulation Section 1.409A-1(h) and (z) whether you are a
“specified employee” will be determined in accordance with the default
provisions of Treasury Regulation Section 1.409A-1(i) with the “identification
date” to be December 31 and the “effective date” to be the April 1 following the
identification date (as such terms are used under such regulation).
Notwithstanding anything in this Agreement to the contrary, your service shall
not be deemed to have been terminated unless and until you have incurred a
“separation from service” within the meaning of Section 409A.





3

--------------------------------------------------------------------------------




(ii)
For purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii), your right to
receive any installment payments under this Agreement shall be treated as a
right to receive a series of separate payments and, accordingly, each
installment payment under this Agreement shall at all times be considered a
separate and distinct payment.



(d)
Severability. In the event that any provision in the Plan or this Agreement is
held to be invalid, illegal or unenforceable or would disqualify the Plan or
this Agreement under any law, the invalid, illegal or unenforceable provision
shall be construed or deemed amended to conform to applicable laws, or if it
cannot be so construed or deemed amended without, in the determination of the
Committee, materially altering the purpose or intent of the Plan or this
Agreement, such provision shall be stricken as to the applicable jurisdiction or
Shares, and the remainder of the Plan or this Agreement shall remain in full
force and effect.



(e)
Governing Law and Dispute Resolution. Any disputes under this Agreement or the
Plan must be resolved by arbitration subject to the Company’s Arbitration
Policy. The substantive laws of Minnesota, without regard to the conflict of law
provisions, shall apply to all questions concerning this Agreement; however, the
Arbitration Policy, its enforceability, and its implementation are governed by
the Federal Arbitration Act.



5.
Definitions. Capitalized terms used but not defined in this Agreement are
defined in the Plan or, if not defined therein, will have the following
meanings:



(a)
“Cause” for termination of your service with the Company Group shall, solely for
purposes of this Agreement, is deemed to exist if you:



(i)
are charged with, convicted of or enter a plea of guilty or nolo contendere to:
(a) a felony, (b) any crime involving moral turpitude, dishonesty, breach of
trust or unethical business conduct, or (c) any crime involving the business of
the Company Group;



(ii)
in the performance of your duties for the Company Group or otherwise to the
detriment of the Company Group, engage in: (a) dishonesty that is harmful to the
Company Group, monetarily or otherwise, (b) willful or gross misconduct, (c)
willful or gross neglect, (d) fraud, (e) misappropriation, (f) embezzlement, or
(g) theft;



(iii)
disobey the directions of the Board, or any individual or individuals the Board
authorizes to act on its or their behalf, acting within the scope of its or
their authority;



(iv)
fail to comply with the policies or practices of the Company Group;



(v)
are adjudicated in any civil suit, or acknowledge in writing in any agreement or
stipulation, to have committed any theft, embezzlement, fraud, or other act of
dishonesty involving any other Person;



(vi)
are determined, in the sole judgment of the Board or any individual or
individuals the Board authorizes to act on its or their behalf, to have engaged
in a pattern of poor performance;



(vii)
are determined, in the sole judgment of the Board or any individual or
individuals the Board authorizes to act on its or their behalf, to have
willfully engaged in conduct that is harmful to the Company Group, monetarily or
otherwise;



(viii)
breach any provision of this Agreement or any other agreement between you and
any member of the Company Group; or



(ix)
engage in any activity intended to benefit any entity at the expense of the
Company Group or intended to benefit any competitor of the Company Group.



All determinations and other decisions relating to Cause (as defined above) for
termination of your service shall be within the sole discretion of the Board or
any individual or individuals the Board authorizes to act on its behalf; and
shall be final, conclusive and binding upon you. In the event that there exists
Cause (as defined above), the Company may terminate this Agreement immediately,
upon written notification of such termination for Cause, given to you by the
Board or any individual or individuals the Board authorizes to act on its
behalf.


(b)
“Company Group” means, collectively, Best Buy Co., Inc. and its subsidiaries.



4

--------------------------------------------------------------------------------






(c)
“Committee” means the Compensation and Human Resources Committee of the Board of
Directors of Best Buy Co., Inc.



(d)
“Confidential Information” means all “Confidential Information” as that term is
defined in Best Buy’s Confidentiality Policy, and includes, without limitation,
any and all information in whatever form, whether written, electronically
stored, orally transmitted or memorized relating to trade secrets, customer
lists, records and other information regarding customers, price lists and
pricing policies, financial information, records, ledgers and information,
purchase orders, agreements and related data, business development and strategic
plans, products and technologies, product tests, manufacturing costs, product or
service pricing, sales and marketing plans, research and development plans,
personnel and employment records, files, data and policies (regardless of
whether the information pertains to you or employees of the Company Group), tax
information, business and sales methods and operations, business correspondence,
memoranda and other records, inventions, improvements and discoveries, processes
and methods, business operations and related data formulae, computer records and
related data, know-how, research and development, trademark, technology,
technical information, copyrighted material, and any other confidential or
proprietary data and information which you encounter during your service, all of
which are held, possessed and/or owned by the Company Group and all of which are
used in the operations and business of the Company Group. Confidential
Information does not include information which is or becomes generally known
within the Company Group’s industry through no act or omission by you.





5